Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-6, 8-20 and 22-30 are presented for examination.
3.          This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 02/22/2021. 
4.	Claims 7 and 21 are cancelled, claims 29-30 was added therefore claims 1-6, 8-20 and 22-30 are pending.
5.	Claims 1 and 15 are independent claims.
6.	The office action is made Final.


Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Respond to Amendments and Arguments
8.	Regarding the claims, in the remarks received 02/22/2021, applicant amended the claims, and argued that NPL 1 in view of Carlson does not teach the invention recited in the amended claims. 
Examiner presents the following responses to Applicant’s arguments:
Applicant's arguments received have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.        Claims 1-6, 8-20 and 22-30 are rejected under 35 U.S.C.103 as being unpatentable over NPL1 in view of Carlson (US 20120262314 A1) hereinafter as Carlson.

NPL1 was cited in the IDS received 05/01/2020, (Non-Patent Literature Documents), Row 2.

11.         Regarding claim 1, NPL1 teaches a method comprising: 
receiving, by a search engine implemented as a pipeline of a processing device, an input data stream to be compressed (The "processing device" is the processor in NPL1 which carries out the steps to arrive at the dictionary compression. To this end, document NPL1 discloses sequential steps of adaptive or static dictionary compression (see features below, searching for occurrences, replacing, etc.}.The sequential steps form a "pipeline” in the general sense as specified in claim 1 here. The "search engine” is the computer which carried out the compression method, including the search in the dictionary, and coding of occurrences.); 
identifying, by the search engine, one or more dictionary addresses of one or more words having different word lengths stored in a static dictionary that potentially match a current byte string beginning at a current byte position in the input data stream (NPL1, page 102, Exercise 3.1, See reference to "static dictionary" and references to words such as "bolt", "nut", and "paint". As is known, dictionary compression searches for words, having different lengths, contained in a dictionary in the input data stream at a current byte position - the dictionary entries potentially can match the string at the byte position of the input stream. The same applies for the adaptive method); 
identifying, by the search engine, one or more history addresses of one or more previous occurrences of byte strings stored in a history buffer that potentially match the current byte string (NPL1, page 104, The Sliding window, The window below is divided into two parts. The part on the left is called the search buffer. This is the current dictionary, and it always includes symbols that have recently been input and encoded. The part on the right is the look-ahead buffer, containing text yet to be encoded. See also NPL1, page 110, Deficiencies paragraph, page 111 QIC, page 1123 LZ78 paragraph and page 116, LZFG);
determining, by the search engine, whether at least one match occurs for the current byte string from among the one or more words stored at the dictionary addresses in the static dictionary and the one or more previous occurrences of byte strings stored at the history addresses in the history buffer (NPL1, This is the whole purpose of dictionary compression, see also references to "iteratiori” and "search the dictionary” in NPL1, Therefore NPL1 implicitly teaches the limitation, see also NPL1, page 104, The Sliding window, page 110, Deficiencies paragraph, page 111 QIC, page 1123 LZ78 paragraph and page 116, LZFG); 
selecting, by the search engine, an output for the current byte position, wherein the output for the current byte position comprises one of a reference to a match for the current byte string or a literal of original data at the current byte position (NPL1, see "if a match is found write a token [..] Otherwise, an uncompressed token should be written". The latter one representing the "literal" of claim 1, the former "token" representing the "reference of a match" in claim 1.); and 
transmitting, by the search engine, the selected output for the current byte position in an output data stream  (output is written, or transmitted into the output data stream).  
However Carlson explicitly teaches the limitation determining, by the search engine, whether at least one match occurs for the current byte string from among the one or more words at the dictionary addresses ([0061]); and
Further Carlson also teaches receiving, by a search engine implemented as a pipeline of a processing device, an input data stream to be compressed (Fig 2, receiving input data stream 216 by the compression/decompression system 104); 
identifying, by the search engine, one or more dictionary addresses of one or more words having different word lengths stored in a static dictionary that potentially match a current byte string beginning at a current byte position in the input data stream ([0061], “The search engine 302 stores the blocked data stream 314 in a memory module therein.  The search engine 302 indexes the blocked data stream 314 and stores the index information in a hash table (a static dictionary).  The search engine 302 uses the indexed information to assess potential string matches within the input data stream 308.  At a current byte position in the input data stream 308, the search engine 302 receives potential string matches by accessing the hash table; the search engine compares the potential string matches to the blocked data stored within the memory.  Upon a match, the search engine 302 outputs a string value representative of a length and a distance value of the repetitive pattern.”); 
selecting, by the search engine, an output for the current byte position, wherein the output for the current byte position comprises one of a reference to a match for the current byte string or a literal of original data at the current byte position ([0061], “The search engine 302 outputs a literal if no match greater than a minimum length, specified within the protocol standard, is found.  Within LZS encoding, the minimum matched length is 2 (a reference to a match for the current byte string), whereas the minimum matched length within Deflate encoding is 3 (a reference to a match for the current byte string).  The searching parameters may be specified with longer minimum matched length parameters.  The search engine 302 searches for repeating string and provides the repeating results to the encode engine 304.”); and 
transmitting, by the search engine, the selected output for the current byte position in an output data stream ([0061], “The search engine 302 searches for repeating string and provides the repeating results to the encode engine 304”).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of determining, by the search engine, whether at least one match occurs for the current byte string from among the one or more words at the dictionary addresses suggested in Carlson’s system into NPL1’s and by incorporating Carlson into NPL1 because both system are related to dictionary compression would share common circuitries to decrease the physical size of a chip for a compression engine and decompression engine and provides a decoding system that can decode string parameters without interruption in having non-overlapping bit-patterns of string parameters loaded into a single search array, thus reducing the frequency of loading the search codes into the search field.

12.	Regarding claim 2, NPL1 and Carlson teach the invention as claimed in claim 1 above and NPL1 further teaches wherein identifying the one or more dictionary addresses comprises identifying, by a hash block of the search engine, the one or more dictionary addresses as a hash index computed based on the current byte string beginning at the current byte position and having each of the different word lengths, wherein the static dictionary comprises a dictionary hash table (NPL1 uses of hashes for dictionary lookup, in either adaptive techniques or static ones, as specified in claim 2 is standard practice), also Carlson teaches the limitation ([0061], hash table).  

13.	Regarding claim 3, NPL1 and Carlson teach the invention as claimed in claim 2 above and NPL1 further teaches wherein identifying the one or more dictionary addresses comprises: generating, by the hash block, a hash key from the current byte string beginning at the current byte position in the input data stream; computing, by the hash block using a hash function, the hash index for each of the different word lengths from the hash key truncated for each of the different word lengths as the one or more dictionary addresses; and sending, by the hash block and to a subsequent block of the search engine, the one or more dictionary addresses (Claim 3 refers to a "truncated hash". The supporting text in the description, stipulates that for each starting byte position, i.e. each byte in the input stream, a "history hash key" is generated. From that history hash key, a hash index is generated. This generation of hash key and index corresponds to the known generation and use of hash indices, as disclosed in NPL1: The calculation of the "history hash key" corresponds to the "hash = hashfunction(key)“, the generation of the hash index corresponds to the "index = hash % array_size" teaching of NPL1. As can be seen from NPL1, such truncation disables the ability to lockup the corresponding entry in the table, i.e. the use of the hash key/index to do lookups is not possible anymore, at least not with any hash function. No particular hash function has been disclosed which would make this embodiment work) and also Carlson teaches wherein identifying the one or more dictionary addresses comprises: generating, by the hash block, a hash key from the current byte string beginning at the current byte position in the input data stream ([0171], [0187]); computing, by the hash block using a hash function, the hash index for each of the different word lengths from the hash key truncated for each of the different word lengths as the one or more dictionary addresses ([0013]); and sending, by the hash block and to a subsequent block of the search engine, the one or more dictionary addresses.  

14.	Regarding claim 4, NPL1 and Carlson teach the invention as claimed in claim 1 above and Carlson further teaches wherein determining whether the at least one match occurs for the current byte string comprises: receiving, by a match block of the search engine, the one or more dictionary addresses of the one or more words; reading, by the match block, the one or more words having the different word lengths stored at the one or more dictionary addresses in the static dictionary; comparing, by the match block, the current byte string beginning at the current byte position to each of the one or more words having the different word lengths; and sending, by the match block and to a subsequent block of the search engine, an indication of whether a match occurs for the current byte string at each of the different word lengths in the static dictionary ([0061])  and also NPL1 teaches the limitation at (Claim 4 merely specifies the known use of a static dictionary comprising words of different lengths).  

15.	Regarding claim 5, NPL1 and Carlson teach the invention as claimed in claim 4 above and Carlson further teaches wherein, when the match occurs for the current byte string at one of the different word lengths, sending the indication comprises sending the literal of original data at the current byte position, and sending an indication that the match occurred on a dedicated line for the one of the different word lengths ([0001], [0011], [0015], [0017], [0061], [0063]-[0065], [0089], [0117], [0120], [0134], [0139] and [0154]), and also NPL1 teaches the limitation (Claim 5 specifies the coding step in that either literals or codes are sent which is what dictionary coding NPL1 does).    

16.	Regarding claim 6, NPL1 and Carlson teach the invention as claimed in claim 4 above and Carlson further teaches wherein, when the match does not occur for the current byte string at one of the different word lengths, sending the indication comprises sending the literal of original data at the current byte position, and sending an indication that the match did not occur on a dedicated line for the one of the different word lengths ([0001], [0011], [0015], [0017], [0061], [0063]-[0065], [0089], [0117], [0120], [0134], [0139] and [0154]), and also NPL1 teaches the limitation (Claim 6 specifies the coding step in that either literals or codes are sent which is what dictionary coding NPL1 does).    

17.	Regarding claim 8, NPL1 and Carlson teach the invention as claimed in claim 1 above and Carlson further teaches wherein determining whether the at least one match occurs for the current byte string from the static dictionary comprises comparing the current byte string beginning at the current byte position to each of the one or more words having the different word lengths; and wherein determining whether the at least one match occurs for the current byte string from the history buffer comprises comparing the current byte string beginning at the current byte position to each of the one or more previous occurrences of byte strings beginning at the history addresses on a byte-by-byte basis up to a non-matching byte ([0011]-[0017] and [0061], Fig 5), and also NPL1 teaches the limitation (Claim 8 spells out the normal! operation of a dictionary lookup).  

18.	Regarding claim 9, NPL1 and Carlson teach the invention as claimed in claim 1 above and Carlson further teaches wherein each of the static dictionary and the history buffer is configured to include multiple memory banks, and wherein determining whether the at least one match occurs for the current byte string comprises scheduling as many accesses as possible for the dictionary addresses to different memory banks of the static history and for the history addresses to different memory banks of the history buffer during one or more clock cycles ([0069], [0070, [0073]-[0076]), and also NPL1 teaches the limitation (Claim 9 contains the desideratum to schedule as many access to the memory as possible, which naming is not inventive, and the desideratum to carry ail out during "one or more dock cycles" whereas the clock cycles are known to be spent during memory lookup).  

19.	Regarding claim 10, NPL1 and Carlson teach the invention as claimed in claim 9 above and NPL1 further teaches when a scheduling entry for one of the dictionary addresses or one of the history addresses cannot be rescheduled during a subsequent clock cycle, discarding the scheduling entry for the one of the dictionary addresses or the one of the history addresses (Claim 10 refers to "scheduling entries" to be discarded. The supporting text in the description points out discarding takes place for example in the event of an access conflict to a memory bank. “Scheduling entries" seems to mean a memory access. Discarding of memory access when an access conflict happens, is common practice).  

20.	Regarding claim 11, NPL1 and Carlson teach the invention as claimed in claim 1 above and NPL1 further teaches receiving, by a path block of the search engine, a first indication of whether a match occurs for the current byte string from the static dictionary at each of the different word lengths; receiving, by the path block, a second indication of whether a match occurs for the current byte string from the history buffer; and determining, by a path block of the search engine, a best match for each of one or more byte positions within a window of the input data stream that includes the current byte position, wherein selecting the output for the current byte position comprises one of:  57Docket No.: 1242-032US01 if the best match for the current byte position is a longest match within the window, selecting as the output a length-distance pair identifying the best match for the current byte position; or if the best match for the current byte position is not the longest match within the window, selecting as the output the literal of the original data at the current byte position (Claim 11 defines basically to use the longest dictionary match, which is well known).  

21.	Regarding claim 12, NPL1 and Carlson teach the invention as claimed in claim 11 above and NPL1 further teaches wherein the longest match within the window comprises a match for the current byte string from the static dictionary at one of the different word lengths, and wherein the length-distance pair identifying the match for the current byte string includes a length set equal to the one of the different word lengths and a distance set to a sum of a maximum size of the history buffer and an offset of a matching word in the static dictionary (Claim 12 defines basically to use the longest dictionary match, which is well known), also Carlson teaches the limitation ([0062], [0123])   

22.	Regarding claim 13, NPL1 and Carlson teach the invention as claimed in claim 1 above and NPL1 further teaches wherein the static dictionary is configured to include multiple small memory banks, each of the small memory banks storing a plurality of common words having one of the different word lengths; and wherein the history buffer is configured to include multiple large memory banks storing a full history of the input data stream across all of the large memory banks  (Claim 13 contains desiderata with respect to memory and memory access which are obvious, and further obvious implementation details with respect to buffer management, e.g. storing data across all of the memory banks is common practice when fast, non-colliding access is desired), also Carlson teaches the limitation ([0082], the code dictionary memory 408, [0123], The search memory 610)..  

23.	Regarding claim 14, NPL1 and Carlson teach the invention as claimed in claim 7 above and NPL1 further teaches wherein the static dictionary is configured to include multiple large memory banks, each of the large memory banks storing a plurality of common words having one of the different word lengths; and wherein the history buffer is configured to include multiple small memory banks storing a most recent portion of a full history of the input data stream across all of the small memory banks (Claim 14 contains desiderata with respect to memory and memory access which are obvious, and further obvious implementation details with respect to buffer management, e.g. storing data across all of the memory banks is common practice when fast, non-colliding access is desired).  
24.	Regarding claim 29, NPL1 and Carlson teach the invention as claimed in claim 1 above and NPL1 further teaches wherein the output data stream comprises output of a first stage of a two-stage compression process, and wherein transmitting the output data stream comprises transmitting the output data stream to another processing device for entropy coding of the output data stream as a second stage of the two-stage compression process The "processing device" is the processor in NPL1 which carries out the steps to arrive at the dictionary compression. To this end, document NPL1 discloses sequential steps of adaptive or static dictionary compression (see features below, searching for occurrences, replacing, etc.}.The sequential steps form a "pipeline” in the general sense as specified in claim 1 here. The "search engine” is the computer which carried out the compression method, including the search in the dictionary, and coding of occurrences.

25.	Regarding claims 15-20 and 22-29, those claims recite a system performs the method of claims 1-6 and 8-14 and 30 respectively and are rejected under the same rationale.

                                                     CONCLUSION
26. 	THIS ACTION IS MADE FINAL.
27.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169